               Case 19-11466-MFW               Doc 2271         Filed 04/16/21        Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                                Chapter 11
In re:
                                                                Case No.: 19-11466 (KG)
CENTER CITY HEALTHCARE, LLC d/b/a
HAHNEMANN UNIVERSITY HOSPITAL,                                  (Jointly Administered)
et al.,1

                                    Debtors.

                                      CERTIFICATE OF SERVICE

         I, Seth A. Niederman, hereby certify that on April 8, 2021, true and correct copies of the

(i) Seventeenth Monthly Application of Sills Cummis & Gross P.C. for Allowance of Compensation

for Services Rendered and for Reimbursement of Expense as Counsel to the Official Committee of

Unsecured Creditors for the Period November 1, 2020 through November 30, 2020; (ii) Eighteenth

Monthly Application of Sills Cummis & Gross P.C. for Allowance of Compensation for Services

Rendered and for Reimbursement of Expense as Counsel to the Official Committee of Unsecured

Creditors for the Period December 1, 2020 through December 31, 2020; (iii) Nineteenth Monthly

Application of Sills Cummis & Gross P.C. for Allowance of Compensation for Services Rendered

and for Reimbursement of Expense as Counsel to the Official Committee of Unsecured Creditors

for the Period January 1, 2021 through January 31, 2021; and (iv) Twentieth Monthly Application

of Sills Cummis & Gross P.C. for Allowance of Compensation for Services Rendered and for

Reimbursement of Expense as Counsel to the Official Committee of Unsecured Creditors for the



1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
Center City Healthcare, LLC (3341), Philadelphia Academic Health System, LLC (8681), St. Christopher’s
Healthcare, LLC (8395), Philadelphia Academic Medical Associates, LLC (8165), HPS of PA, L.L.C. (1617), SCHC
Pediatric Associates, L.L.C. (0527), St. Christopher’s Pediatric Urgent Care Center, L.L.C. (6447), SCHC Pediatric
Anesthesia Associates, L.L.C. (2326), StChris Care at Northeast Pediatrics, L.L.C. (4056), TPS of PA, L.L.C. (4862),
TPS II of PA, L.L.C. (5534), TPS III of PA, L.L.C. (5536), TPS IV of PA, L.L.C. (5537), and TPS V of PA, L.L.C.
(5540). The Debtors’ mailing address is 230 North Broad Street, Philadelphia, Pennsylvania 19102.




121747848.v1-4/16/21
             Case 19-11466-MFW         Doc 2271     Filed 04/16/21     Page 2 of 3




Period February 1, 2021 through February 28, 2021; were served by First Class Mail to the parties

on the attached service list.

  Dated: April 16, 2021                       /s/ Seth A. Niederman
                                              Seth A. Niederman (DE No. 4588)
           Case 19-11466-MFW       Doc 2271       Filed 04/16/21    Page 3 of 3




                                        Service List

Center City Healthcare, LLC                    Saul Ewing Arnstein & Lehr LLP
Attn: Allen Wilen, CRO                         Attn: Mark Minuti, Esq. and Monique B.
230 North Broad Street                         DiSabatino, Esq.
Philadelphia, PA 19102                         1201 North Market Street
                                               Suite 2300
                                               Wilmington, DE 19801

Saul Ewing Arnstein & Lehr LLP                 The Office of the United States Trustee
Attn: Jeffrey Hampton, Esq. and Adam H.        Attn: Benjamin A. Hackman, Esq.
Isenberg, Esq.                                 844 N. King Street, Suite 2207
1500 Market Street                             Lockbox #35
38th Floor                                     Wilmington, DE 19801
Philadelphia, PA 19102

Stradley, Ronon, Stevens & Young, LLP          Stradley, Ronon, Stevens & Young, LLP
Attn: Gretchen M. Santamour, Esq.              Attn: Joelle E. Polesky, Esq.
2005 Market Street                             1000 N. West Street
Suite 2600                                     Suite 1279
Philadelphia, PA 19103                         Wilmington, DE 19801
